DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-094550, filed on 16 May 2018.

	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a module feature amount calculation unit which extracts a keyword group…and which calculates data…; a search feature amount calculation unit which receives a search request…and which calculates data…; a module selection unit which selects…a module…” in Claim 1;
“…wherein the search feature amount calculation unit selects the keyword group…”
“a module production unit which divides the document in units of headings…” in Claim 3;
“a database in which the modules and the feature amounts for the modules are associated with each other…” in Claim 6; and
“a module feature amount calculation step of extracting a keyword group…and calculating data...; a search feature amount calculation step of receiving a search request…and calculating data…; a module selection step of selecting…a module…” in Claim 11 and Claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claim 7 is objected to because of the following informalities: the claims recite “a plurality of databases provided for product makers or part makers respectively”; this should be “product makers [[or]] and part makers, respectively”, or some equivalent language. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim utilizes the acronym “ID”, which has not been appropriately defined, e.g., such as “identifier (ID)” or “identification (ID)”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
The manner in which the claim is written almost appears as though a person is being claimed (i.e., the claim language currently reads “The search device according to claim 6, wherein a person who acquires a membership ID is allowed to access the database”).
However in the context of the claimed invention, it is clear that the search device that is being claimed, and a person is allowed to interact with it.
Applicant should amend this language such that a system component or step is more clearly being claimed, as opposed to “a person who acquires a membership ID”.
For example: “The search device according to claim 6, wherein the database allows access to a person who acquires a membership ID” (i.e., as seen in this example, it is the database that is part of the search device that is being claimed, instead of a person acquiring membership ID).
Note that the example is simply exemplary language and does not guarantee overcoming this objection; additionally, Applicant is responsible for wording the claim language appropriately in accordance with support from the Specification. 
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite mathematical operations and a mental task or process of segmenting a document into modules (i.e., sections), extracting (i.e., reading/parsing) keywords from the modules (i.e., sections) and search request, calculating a “feature amount” (i.e., frequency) of keywords appearing within those modules (i.e., sections), calculating a “feature amount” (i.e., frequency) of keywords for a search request, and selecting relevant modules (i.e., document sections) based on degrees of matching between the calculated feature amounts for keywords appearing within modules and keywords for a search request (i.e., a comparison process that can be practically performed in the mind). See Electric Power Group1 at pp. 7 (“…we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
The claims do not require complex calculations; rather, such steps can be practically performed in the mind of a person. With exception of the hardware components, there is nothing in the claims that preclude the claimed steps from being reasonably performed in the mind. Thus, the claims recite mathematical operations and a mental task or process.
Thus, the claims are directed to mathematical operations and a mental task or process of extracting (i.e., parsing) data and evaluating the extracted (i.e., parsed) data, and comparing the data (i.e., evaluating degrees of matching between the modules (sections) and search request), which can be practically performed in the mind. See, e.g., Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018) (the Federal Circuit court determined that claim methods pertaining to parsing and evaluating data were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality, and merely used computers as a tool to perform the processes. See 881 F.3d at 1366, 125 USPQ2d at 1652-53) 

	None of the additional elements amount to significantly more than the judicial exception, i.e., do not integrate the claims into a practical application of that idea.
	Independent claims 1, 11, and 12 recite receiving a search request, which is nothing more than an insignificant pre-solution activity that is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities). The fact that the search request pertains to a natural sentence is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular means for achieving the claimed steps.
	Additionally, independent claims 1, 11, and 12 further recite retrieving modules that match a module corresponding to the search request. This is directed to the abstract concept of remotely accessing and retrieving user-specified information, which is an age-old practice that existed well before the advent of computers and the Internet2. Furthermore, such a step is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory”, citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
	Dependent claim 2 recites selecting a keyword group (for extracting keywords from the search request) based on an appearance frequency. However, this is nothing more than mere narrowing, i.e., further narrowing of what is still a mental task or process. They add nothing outside the abstract realm. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); see buySAFE, 765 F.3d at 1353 (same).
	Dependent claims 3, 7, and 10 recite dividing a document into units of headings as to produce the modules (i.e., sections); providing databases for product/part makers; and the document is a manual or a product or part, respectively. Such limitations are nothing more than insignificant field-of-use limitations, attempting to limit the claims to a particular technological field or field of use. Such limitations do nothing more than describe the context rather than the manner of achieving a result. “[L]imiting an abstract idea to one field of use…[does] not make the concept patentable" (see Bilski, 561 U.S. at 612).
	Dependent claim 4 recites converting keywords extracted from the modules (i.e., sections) and search request into general words using a predetermined conversion dictionary. Firstly, mapping from a word to a general word is nothing more than the well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory” (citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). Additionally, the fact that a particular data structure (i.e., dictionary) is used, is nothing more than an insignificant field-of-use limitation. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible). Lastly, the idea of normalizing/standardizing terms is a well-understood, routine, and conventional activity. See, e.g., Kubota3 at [19:32-46] and [26:31-43] (where character strings may be normalized when processing a document in order to generate an index file of normalized character strings, e.g., normalizing conversion between plural and singular, conversion of tense from the past or past perfect tense to the present tense; and also normalizing the search character string prior to searching the index file of normalized character strings); Zhang et al.4 at [0032] and [0037] (where upon generating sets of terms for paragraphs in electronic documents, the system may standardized parsed terms from the paragraphs to store paragraph terms as sets of standardized paragraph terms; the system may also generate a set of standardized search terms from parsed search terms); Sanders5 at [0103] (where a search string is normalized by converting the received string into searchable terms for searching particular information sources in order to eliminate differences in text, case, and character formalisms that would prevent a match between search terms and the searched-for information); and Dubbels et al.6 at [0023] (where the disclosed system pertains to normalizing search terms in a user-submitted query by modifying the query to include the normalized terms, and executing the modified query against a normalized, indexed, corpus of information, i.e., a normalized search engine could normalize a corpus of information and store an index of the normalizations at a storage location in the cloud).
	Dependent claim 5 recites utilizing common extraction algorithms for extracting keywords in the modules (i.e., sections) and search request. This is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field rather than a particular manner of achieving the claimed result. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
	Dependent claim 6 recites storing modules and feature amounts for the modules in a database. However, such a limitation does not further limit how—by what process or structure—the claimed steps of deriving such feature amounts were performed. Such a limitation, therefore, is nothing more than an insignificant post-solution activity. The fact that the data pertains to modules and feature amounts is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result. Thus, this limitation, as a whole, is nothing more than directed to the well-understood, routine, and conventional concept of storing data. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory” (citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).
	Dependent claim 8 recites the searching request including a section for identifying the maker (i.e., the user performing the request), and selecting data based on the section identifying the maker. However, such a limitation is nothing more than filtering data, which is an abstract concept that is well-understood, routine, and conventional. See Bascom7 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”). The fact that the data is filtered based on the maker thus amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 9 recites only allowing a person with a membership ID to access the database. This is nothing more than an insignificant extra-solution activity (see, e.g., Ultramercial8 (restricting public access to media was found to be an insignificant extra-solution activity)). Alternatively, such a limitation amounts to nothing more than an attempt to limit the claims to a particular technological environment, i.e., an insignificant field-of-use limitation. Additionally, such a limitation is recited at a high level of generality; such limitations of restricting access to data is a well-understood, routine, and conventional activity. See, e.g., Ray et al.9 at [0075] (where a user is prohibited from accessing certain documents or files on a networked search server); Gafter at [0003-0004]10 (where users oftentimes want to control access to documents by restricting certain read, write, or execute actions only to certain users, conventionally through the use of access control lists); Victor11 at [0037] (discloses a system for restricting accessibility of documents to designated friends and participants specified in a group associated with the private document); and Nath12 at [0019] and [0045] (discloses a system for restricting access to electronic files based on whether the user is authorized to access the electronic file).
	Even when the claim elements are considered as an ordered combination, they add nothing that is not already present when the elements are considered separately. The claim elements as a whole are directed to insignificant extra-solution activities and field-of-use limitations. Absent these insignificant limitations, the claim elements and their manner of use (i.e., the manner in which they are employed in the claimed invention) as a whole are conventional.
	Because the claims are recited at a “high level of generality” and not a specific means for performing that function, the claims are thus directed to an abstract idea. The claims and their additional elements do nothing to integrate the claims into a practical application of that idea. “At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea” (see Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
	Here, the present claims do no more than break the abstract idea into basic steps, add insignificant extra-solution activities and field-of-use limitations, and/or limitations that are well-understood, routine, and conventional activities. The claims do not describe how—by what particular process or structure—the claimed goal is accomplished. Rather, the solution to the claimed steps encompasses a broad range of possible solutions with, at best, mere narrowing of what are still within the abstract realm, and other insignificant limitations that fail to amount to significantly more than the judicial exception. “Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)).
	The introduction of a computer into the claims does not alter the analysis. Neither stating an abstract idea while adding the words “apply it”, nor limiting the use of an abstract idea to a particular technological environment (such as the realm of computers) is enough for patent eligibility. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.
	Thus, the claims are rejected under 35 U.S.C. 101 for being directed to an abstract idea and for failing to integrate the claims into a practical application of that idea.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1), hereinafter “Kubota/Zhang”.
Regarding claim 1: Kubota teaches A search device comprising:
	a module feature amount calculation unit which extracts a keyword group from each of a plurality of [documents, each document having] modules obtained by dividing a document and which calculates data characterizing the keyword group as a feature amount for the [document] (Kubota, [20:15-28], where every individual document is divided into blocks in a manner such that they are meaningful for search (i.e., “dividing a document [into a plurality of modules]”).
Kubota, [14:51-53], where the system calculates an amount of feature (i.e., “calculates data”) based on the appearance frequency of a candidate character string in an input sentence (i.e., “characterizing the keyword group as a feature amount”). Note that candidate character strings can correspond to a plurality of keywords; see, e.g., Kubota, [12:14-25], where “Lille Hammer” or “Olympics Edition—Successful Olympic Winter Games Appealing Environment Conscious Nation” may be inputs, and a similarity search is performed using that unique character string (i.e., the plurality of keywords). Thus in this manner, Kubota’s candidate character string in an input sentence corresponds to the claimed “keyword group”.
Furthermore, note that the system had previously extracted a unique character string (i.e., “keyword group”) from an input document (Kubota, [13:45-53]));
	a search feature amount calculation unit which receives a search request using a natural sentence so as to extract a keyword group from the natural sentence and which calculates data characterizing the keyword group as a feature amount for the search request (Kubota, [17:59-67]-[18:1-16], where the number of appearances of each unique character string (i.e., “calculates data characterizing the keyword group”) is used as weight, where a k-th search character string (unique character string) has a weight “k”. See Kubota, [12:14-25], where inputs may include “Lille Hammer” or a sentence “Olympics Edition—Successful Olympic Winter Games Appealing Environment Conscious Nation”.
Although Kubota does not appear to explicitly state that the type of information of search requests relates to a natural sentence, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The search terms extraction and subsequent searching operations would have been performed the same regardless of the specific data involved (i.e., a natural sentence as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kubota’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art); and
	a module selection unit which selects, based on degrees of matching between the feature amounts for the individual [documents] and the feature amount for the search request, a module corresponding to the search request as a result of a search (Kubota, [10:29-65], where the system includes a search engine for searching an index file given an inputted search character string, and returns document number(s) of the document(s) containing the input search character string, as well as position(s) at which the input search character string appears in the document.
See Kubota, [42:45-61], where a similarity factor (i.e., “feature amount”) of a search character string is calculated to be 0.75, and the similarity factor (i.e., “feature amount”) of the document character string is calculated to 0.74; thus, the similarity factor of the search character string is minimum(0.75, 0.74) = 0.74. See Kubota, [17:59-67]-[18:1-16], where the similarity factor of a document is evaluated in such a manner that the number of appearances of each unique character string in the input sentence is used as weight. In addition, the similarity factor of a document in which many unique character strings with higher weight appear, is provided with higher evaluation. The weight of the k-th search character string (unique character string) may be represented as weight k, and the matching factor of the first hit (character string similar to the search character string) in a document of the number d as percent (d, k, 1). Thus in this manner, the similarity factor corresponds to “degrees of matching between the feature amounts for the [document character string] and the feature amount for the search request”, as claimed.
See Kubota, [31:36-44], where results are selected from the calculated similarity factor, where only results with the similarity factor higher than an inputted threshold value are displayed. The system then accesses contents of the documents stored in the database based on the document numbers and position numbers in the document returned as the result of searches of the index file, and display lines containing applicable sections (i.e., “module”). See Kubota, [20:15-28], where the position information corresponds to characters at the boundaries of a document divided into blocks (i.e., “modules”)).
	Kubota does not appear to explicitly teach [extracting a keyword group from each of a plurality of] modules [and calculating data characterizing the keyword group as a feature amount for the] module; [and selecting search results based on degrees of matching between the feature amounts for the individual] modules [and the search request].
	Zhang teaches [extracting a keyword group from each of a plurality of] modules [and calculating data characterizing the keyword group as a feature amount for the] module (Zhang, [0034-0035] and [TABLE 1], where the system may store the paragraph (i.e., “module”), document number, paragraph number, paragraph term, and term weights (i.e., “feature amounts for the modules”) in data storage (i.e., “database”). Generally, term weights provide a measure of importance of an associated paragraph term within a particular paragraph, where term weights may be based on, e.g., relative term frequencies across all electronic documents, a collection within the electronic document, among paragraphs of a particular document, etc.); [and]
[selecting search results based on degrees of matching between the feature amounts for the individual] modules [and the search request] (Zhang, [0037-0041], where upon receiving a search query, the search query may be parsed to generate a set of preliminary search terms. Search terms are then matched to one or more terms stored in paragraph terms to generate one or more sets of matched paragraph terms. Paragraph scores are then generated based on term weights associated with the matched terms; paragraph scores may also be calculated based on number of occurrences of the search term in the paragraph, and weight of the associated paragraph term weight of that search term. The search result generator then uses the paragraph scores generated by the paragraph score generator to generate overall document scores as overall document scores. These overall document scores are then used to generate the search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota and Zhang. Substituting Kubota’s documents with Zhang’s modules would arrive at the claimed invention. Because the substitution of Kubota’s documents with Zhang’s modules had predictably equivalent operating characteristics (i.e., performing keyword extraction, calculating a score for each keyword extracted, and selecting search results based on degrees of matching with the search query, would have been performed the same regardless of whether such steps were applied to a document as a whole, or a particular section of that document, i.e., the claimed module). One of ordinary skill in the art would have been suggested to have performed such a substitution by Kubota’s disclosure at Kubota, [20:15-28] (where every individual document is divided into blocks in a manner such that they are meaningful for search). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Kubota’s documents) for another (i.e., Zhang’s paragraphs, the claimed modules) and recognize the results of the combination were predictable and obvious.

	Regarding claim 2: Kubota/Zhang teach The search device according to claim 1. Kubota/Zhang do not appear to explicitly teach wherein the search feature amount calculation unit selects the keyword group based on an appearance frequency .
	Franciosa teaches wherein the search feature amount calculation unit selects the keyword group based on an appearance frequency (Franciosa, [0069], where query reduction is performed in which the weights of the keywords are ordered from greatest to smallest such that a query beginning with five keywords [A,B,C,D,E] is ordered from greatest to smallest as “[A,]C,E,B,D” (with “A” having no measurable linguistic frequency, i.e., belongs only to a domain specific (DS) dictionary, i.e., has the highest weight), thereby producing two lists of keywords [A,B,C,E] and [A,C,E]. Note that keyword weights may be based on linguistic frequency (Franciosa, [0042])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Franciosa. Kubota discloses in [14:51-53] that an amount of feature of an input sentence of a document may be based on the appearance frequency of a candidate character string. Therefore, one of ordinary skill in the art would have been suggested by Kubota’s disclosure to have applied the appearance frequency to the search terms as well (as disclosed by Franciosa) with the motivation of developing a query which returns a manageable number of results by focusing on those keywords with the greatest weights (Franciosa, [0060]).

	Regarding claim 3: Kubota/Zhang teach The search device according to claim 1, comprising:
	a module production unit which divides the document in units of headings so as to produce the modules (Kubota, [20:15-28], where every individual document is divided into blocks in a manner such that they are meaningful for search. The document may be divided into blocks by detecting “Chapter X”, or “Section X” (or “Chapter 1”, “Summary”, etc.; see Kubota, [19:2-19]) (i.e., “units of headings”)). 

	Regarding claim 4: Kubota/Zhang teach The search device according to claim 1, wherein keywords extracted in the module feature amount calculation unit and the search feature amount calculation unit are converted into general words (Zhang, [0032], where the system, upon generating sets of terms for paragraphs (i.e., “modules”) in electronic documents, may standardize the terms parsed from the paragraphs to store paragraph terms as sets of standardized paragraph terms. For example, the terms “house”, “abode”, and “domicile” may be standardized by the term standardizer as the term “home”. See also Zhang, [0037], where the system may standardize the inputted search terms that were parsed (i.e., “extracted”) by the search query evaluator to generate a set of standardized search terms (i.e., “keywords extracted in…the search feature amount calculation unit are converted into general words”))  ....
	Although Zhang does not appear to explicitly state that the conversion into general words is performed with a predetermined conversion dictionary, Zhang discloses in [0032] that the standardized paragraph terms may have been predetermined, i.e., provided to the paragraph-based search engine by an indexing server, or as a flat file uploaded by a user. Therefore, one of ordinary skill in the art would have been suggested by Zhang’s disclosure to have utilized a predetermined conversion dictionary (or some other generic lookup structure) with the motivation of quickly performing the conversion to the appropriate format (i.e., looking up the rules, associations, and/or mappings is faster than dynamically computing the appropriate general words/format each time a query is performed or a document is being pre-processed).

	Regarding claim 6: Kubota/Zhang teach The search device according to claim 1, comprising a database in which the modules and the feature amounts for the modules are associated with each other so as to be stored (Zhang, [0034-0035] and [TABLE 1], where the system may store the paragraph (i.e., “module”), document number, paragraph number, paragraph term, and term weights (i.e., “feature amounts for the modules”) in data storage (i.e., “database”). Generally, term weights provide a measure of importance of an associated paragraph term within a particular paragraph, where term weights may be based on, e.g., relative term frequencies across all electronic documents, a collection within the electronic document, among paragraphs of a particular document, etc. See also Zhang, [0019] and [0021], where the paragraph-based search engine may include a data storage component, and may represent a plurality of computers, servers, databases, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang with the motivation of quickly identifying relevant passages (i.e., looking up the pre-calculated and stored weight/score associated with a module/passage is faster than dynamically computing and recalculating weights/scores each time a query is performed).

	Regarding claim 7: Kubota/Zhang teach The search device according to claim 6, wherein a plurality of the databases are provided for product makers or part makers respectively (Zhang, [0019] and [0021], where the paragraph-based search engine may include a data storage component, and may represent a plurality of computers, servers, databases, etc. See Zhang, [0016], where a request may be sent from a user computing device to the paragraph-based search engine to provide data for presenting an electronic search capability, including providing a user interface to the user computing device. The user interface may receive a search request from the user, thereby initiating the search at the paragraph-based search engine).
	Although Zhang does not appear to explicitly state that the type of users pertains to product markers or part makers, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of claims 1 and 6 would have been performed the same regardless of the specific user involved (i.e., users corresponding to product makers or part makers, as claimed; or any user performing a search on the database). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Zhang’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 10: Kubota/Zhang teach The search device according to claim 1, wherein the document is a manual of a product or a part (Kubota, [9:34-43], where a plurality of documents may be stored, the documents pertaining to newspaper accounts or patent publications).
	Although Kubota does not appear to explicitly state that the type of information stored in the documents pertains to a manual of a product or a part, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of claim 1 would have been performed the same regardless of the specific data involved (i.e., documents pertaining to a manual or a product/part as claimed; documents pertaining to newspaper articles or patent publications as disclosed in the prior art; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kubota’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons. 
Note that Kubota teaches A non-transitory computer readable medium which records a search program that makes a computer execute [the claimed steps] (Kubota, [9:1-15] and [7:65-67]-[8:1-4], where the disclosed system can be implemented on a storage medium for storing program codes which provide instructions to the CPU. The storage medium includes a floppy disk, magnetic-optical, or storage device connected to a network).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1), hereinafter “Kubota/Zhang”, in further view of Franciosa et al. (“Franciosa”) (US 2005/0086224 A1).
	Regarding claim 5: Kubota/Zhang teach The search device according to claim 1. Kubota/Zhang do not appear to explicitly teach wherein an extraction algorithm for the keywords in the module feature amount calculation unit and an extraction algorithm for the keywords in the search feature amount calculation unit are common.
	Franciosa teaches wherein an extraction algorithm for the keywords in the module feature amount calculation unit and an extraction algorithm for the keywords in the search feature amount calculation unit are common (Franciosa, [0031], where the text identified in the input document is tokenized, and the best keywords are identified by a best keyword identifier (i.e., “extraction algorithm”). See Franciosa, [0032-0033], where a query is developed by the search module and results analyzer using the best keywords identified. If the results do not prove sufficient in number and/or quality, the system develops a query using the best keywords and repeats carrying out these steps until the results prove sufficient or the search is terminated. See also Franciosa, [0061], where the system performs query reduction by reducing the number of keywords in a query while keeping the rarest keyword (i.e., note that Franciosa’s query reduction is a form of “extraction”, since only the most significant keywords are extracted).
See Kubota, [31:36-44], with regards to displaying lines containing applicable sections (i.e., “module”) that meet the search query.
Note that it would have been obvious to have substituted Franciosa’s documents with Kubota’s modules with predictably equivalent operating characteristics—namely, that the best keywords for a document (or document section/module) are extracted and identified, and queries are normalized to the same extracted/identified keywords using the list of best keywords that are associated with documents (or document sections/modules). Therefore, one of ordinary skill in the art would have been suggested to have substituted Franciosa’s documents with Kubota’s modules with the motivation of providing more granularity in search results, since different sections of a document may have different weights (e.g., a document title may have more weight, since it is likely a better representation of what the document is about, as opposed to, e.g., a footnote)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Franciosa with the motivation of developing a query which returns a manageable number of results by focusing on those keywords with the greatest weights (Franciosa, [0060]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1), hereinafter “Kubota/Zhang”, in further view of Ray et al. (“Ray”) (US 2012/0310928 A1).
	Regarding claim 8: Kubota/Zhang teach The search device according to claim 7. Kubota/Zhang do not appear to explicitly teach wherein the search request includes a section for identifying the maker, and the module selection unit selects, from the database corresponding to the section, the module corresponding to the search request as the result of the search.
	Ray teaches wherein the search request includes a section for identifying the maker, and the module selection unit selects, from the database corresponding to the section, the module corresponding to the search request as the result of the search (Ray, [0075], where the system prunes returned results based in part on searching user identity or access type of a particular file, e.g., a user ID (i.e., “identifying the maker”) can be used to determine if a user is prohibited from accessing certain documents or files on the networked search server, which can then be removed from further consideration for the particular user. See also Ray, [0084], where a username can be used to determine if a searching user (i.e., “the search request includes a section for identifying the maker”) is prohibited from viewing a certain document and, if so, the document can be removed from further consideration for the particular user.
See Kubota, [31:36-44], with regards to displaying lines containing applicable sections (i.e., “module”) that meet the search query.
Note that it would have been obvious to have substituted Ray’s documents with Kubota’s modules with predictably equivalent operating characteristics—namely, that only search results that a user is authorized to view/access are returned to the user. Therefore, one of ordinary skill in the art would have been suggested to have substituted Ray’s documents with Kubota’s modules with the motivation of providing more granularity in search results, since different sections of a document may have different weights (e.g., a document title may have more weight, since it is likely a better representation of what the document is about, as opposed to, e.g., a footnote)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Ray with the motivation of preventing unauthorized access of documents, while simultaneously allowing restricted-access documents to be searched for authorized users (i.e., using the same system and steps to perform searches over restricted documents).

	Regarding claim 9: Kubota/Zhang teach The search device according to claim 6. Kubota/Zhang do not appear to explicitly teach wherein a person who acquires a membership ID is allowed to access the database.
	Ray teaches wherein a person who acquires a membership ID is allowed to access the database (Ray, [0075], where the system prunes returned results based in part on searching user identity or access type of a particular file, e.g., a user ID (i.e., “membership ID”) can be used to determine if a user is prohibited from accessing certain documents or files on the networked search server, which can then be removed from further consideration for the particular user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Ray with the motivation of preventing unauthorized access of documents, while simultaneously allowing restricted-access documents to be searched for authorized users (i.e., using the same system and steps to perform searches over restricted documents).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
13 January 2021




    
        
            
        
            
        
            
    

    
        1 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)
        2 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at pp. 24.
        3 Kubota. US Patent No. 6,041,323 A.
        4 Zhang et al. US Patent Publication No. 2012/0254161 A1.
        5 Sanders. US Patent Publication No. 2004/0194141 A1.
        6 Dubbels et al. US Patent Publication No. 2014/0172904 A1.
        7 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)
        8 Ultramercial, Inc. v. Hulu LLC, 772 F.3d 709, 715-16, 122 USPQ2d 1750, 1755 (Fed. Cir. 2014)
        9 Ray et al. US Patent Publication No. 2012/0310928 A1.
        10 Gafter. US Patent Publication No. 2007/0005595 A1.
        11 Victor. US Patent Publication No. 2013/0246384 A1.
        12 Nath. US Patent Publication No. 2005/0223242 A1.